Citation Nr: 1328615	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a left hip condition, to include as secondary to service connected status-post fracture of the right fibula with arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In his February 2010 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  The hearing was scheduled in July 2010 and he was notified.  He failed to report to his scheduled hearing without providing good cause.  The Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left hip disability, which he has argued developed secondary to his service connected status-post fracture of the right fibula with arthritis of the right knee.  The Veteran has argued that his fracture caused a leg length discrepancy which has in turn caused an uneven gait, placing stress on his left hip.  

Service treatment records show that in August 1967, the Veteran was seriously injured in a motor vehicle accident, sustaining multiple injuries, including a fracture of the right fibula.  However, no disabilities of the left hip or leg were noted at separation from service.  The Veteran is currently service-connected for residuals of this fracture, including arthritis of the right knee.

VA outpatient treatment records, as well as private medical records from Orthopedics, P.C., show a current diagnosis of arthritis of the left hip, with a recommendation that the Veteran undergo a total left hip replacement.  The Veteran also has a documented leg length asymmetry, with the left femoral height higher than the right by almost a centimeter.  Unfortunately, the etiology of these current disabilities is not discussed.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

Here, there is evidence of an in-service injury, as well as a current left hip disability.  The Veteran has also testified that over time, stress has been placed on his left hip because of the residual symptoms of his injury, causing joint pain and degeneration.  Thus, the Board finds that there is at least an indication that his current left hip disability may be associated with the Veteran's military service or another service connected disability.  On remand, the Veteran should be scheduled for a VA medical examination to determine the etiology of his left hip condition.

On remand, the RO should also associate all the Veteran's VA outpatient treatment records from October 2009 through the present with the Veteran's claims folder and provide him with VCAA notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Associate all of the Veteran's VA outpatient treatment records from October 2009 through the present with the Veteran's claims folder.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).  

3. Then, schedule the Veteran for a VA examination for his left hip disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left hip disability had onset in service or was caused or permanently aggravated by his active military service or by another service connected disability, to include his service connected status-post fracture of the right fibula with arthritis of the right knee.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

